At the outset, I wish, on behalf of the Islamic
Republic of Mauritania, to congratulate His Excellency
Mr. Theo-Ben Gurirab on his election to the presidency
of the General Assembly at its fifty-fourth session. I am
convinced that his experience and his wisdom will enable
him to guide the work of the session to a successful
conclusion. My delegation assures him of its complete
cooperation in that noble task.
I take this opportunity also to express my thanks to
his predecessor, Mr. Didier Opertti, for the distinguished
manner in which he has conducted the session just
concluded.
I would also like to pay a well-deserved tribute to
the Secretary-General of the United Nations, Mr. Kofi
Annan, for his tireless efforts in reforming and
restructuring the Organization, and in improving its
functioning and strengthening its role in all areas so that
it can adapt to the requirements and challenges of the
day. In this regard, we welcome the valuable report on
the work of the Organization that he presented at the
beginning of these proceedings.
Mauritania welcomes the Republic of Kiribati, the
Republic of Nauru and the Kingdom of Tonga to the
membership of our Organization. We would like to
express our readiness to work with them to achieve the
objectives of the United Nations.
We have to undertake immediately the reform of the
United Nations and the restructuring of its organs in order
to serve the world’s common interests. No one can deny
that the circumstances in which the Organization was
founded more than 50 years ago have changed a great
deal, and that important new changes have occurred in all
areas since then. This only makes a re-examination of the
structures and working methods of the Organization more
imperative. It is in this spirit that my delegation supports
the expansion of representation in the Security Council in
accordance with the principles of democracy, transparency
and equity in order to ensure equitable geographical
representation in that body, and to reflect the universal
nature of our Organization, as laid down in the Charter.
18


As we meet at the threshold of the third millennium,
a large portion of humanity still lives in conditions that do
not enable people to satisfy their legitimate hopes and
aspirations to live in a world where peace, justice and well-
being reign. In spite of some encouraging indicators in
certain developing countries, the general tendency is that of
a widening gap between developed and developing
countries. The latter are going through profound changes
over which they have no control, affected by, among other
things, their debt burden, deterioration of commodity prices,
poor access to international markets and weakness of
foreign investment. This situation should alert the
Organization of the need not to limit its actions to the
traditional maintenance of international peace and security.
The situation calls for the Organization to strive to lighten
the heavy burden under which the developing countries
languish in the economic and social fields. The United
Nations must also help these countries step up the pace of
their economic growth. In this regard, donor countries
should increase their official development assistance,
increase their foreign investment and open up their markets
to the products of developing countries in order to help
bring about a new world order based on dialogue,
cooperation and solidarity.
In this context, and since debt constitutes a burden that
the developing countries are incapable of bearing, it is
imperative to give the question of debt the attention it
deserves. We express the hope that initiatives taken to help
the most heavily indebted poor countries will make it
possible to eliminate the obstacles that are neutralizing and
frustrating their development efforts.
Today the world faces many troublesome situations,
the consequences of which are felt beyond the frontiers of
the countries immediately involved. Such situations threaten
security, nationally, regionally and internationally, and call
into question the progress achieved towards economic and
social development. We are required to find proper
solutions for such problems. By way of example, I would
mention terrorism, human rights violations and poverty.
In this regard, my country reiterates its condemnation
of terrorism, whatever its origin and form. It calls on the
international community to strengthen cooperation and
dialogue in order to combat this phenomenon with
determination and firmness.
Last year the General Assembly commemorated the
fiftieth anniversary of the Universal Declaration of Human
Rights, which coincided with the fifth anniversary of the
World Conference on Human Rights in Vienna. That was
an opportunity to evaluate the results of the
implementation of the Vienna Declaration and Programme
of Action and the remaining obstacles in this area, and to
identify necessary measures for the full implementation of
the recommendations that the World Conference on
Human Rights had adopted and that my country is
striving to translate into reality.
We should also mention the special session on
population and development held by the General
Assembly in this very Hall at the end of last June at
which the Programme of Action of the Cairo International
Conference on Population and Development was
reaffirmed. We hope that the results of that meeting will
help improve the standard of living of all peoples and will
help bring about sustainable development thanks to the
strengthening of the correlation between questions of
population and those of development. In this area, I
would like to point out that my country has stepped up its
efforts to promote the status of women and to combat
illiteracy in all its forms, and it has produced programmes
with beneficial effects for the family, for children in
particular and for society in general.
The Islamic Republic of Mauritania has adopted a
foreign policy based on immutable principles of
promoting good-neighbourly relations, peaceful
coexistence and the enhancement of regional and
international cooperation. On the basis of these principles,
my country attaches particular importance to
strengthening stability and to containing the numerous
sources of tension throughout the world, which are likely
to jeopardize international peace and security and
compromise the development efforts of nations.
While reaffirming its whole-hearted support for the
peace process, my country believes that no just,
comprehensive and lasting peace can be brought about in
the Middle East without the application of the principle of
land for peace as agreed at the Madrid Conference, and
the comprehensive implementation of Security Council
resolutions 242 (1967), 338 (1973) and 425 (1978), which
guarantee Israeli withdrawal from all occupied Palestinian
territories, as well as from the Syrian Golan Heights,
southern Lebanon and West Bekaa, and the restoration to
the Palestinian people of all their legitimate rights, first
and foremost their right to self-determination and to the
creation of their independent State with Jerusalem as its
capital.
Today, as we embark on a new era, the international
community is looking forward to reviving the peace
19


process and to restoring it to its proper track. In this regard,
we believe that a resumption of negotiations on all tracks
between all parties concerned is a most urgent measure. We
therefore invite the two sponsors of the peace process to
shoulder their responsibilities and to exert greater efforts to
preserve the opportunity of a comprehensive, just and
lasting peace in this region.
In the Gulf region, we hope to see a combination of
regional and international efforts that would restore stability
and concord to the region. In this regard, my country
reaffirms its commitment to and respect for international
legality and the resolutions of the United Nations, and
repeats its rejection of anything that may be prejudicial to
the independence and the territorial integrity of Kuwait.
We also reaffirm our repudiation of any measure
likely to threaten the unity and territorial integrity of Iraq.
We call for lifting the embargo that for eight years now has
been inflicted on the Iraqi people, who have suffered
enormously, especially children, women and the elderly.
In the Maghreb region, my country is working
together with its brothers in the Arab Maghreb Union to
establish cooperation and dialogue in order to fulfil the
aspirations of the peoples of the region.
As regards the Western Sahara, my country welcomes
the positive steps taken towards the implementation of the
United Nations plan to resolve the dispute. We reaffirm our
readiness to do everything in our power to promote the
implementation of this plan.
With regard to the Lockerbie incident, my country
welcomes the efforts undertaken to achieve a final
settlement of this question, including the suspension of the
sanctions imposed against the Libyan Arab Jamahiriya.
Although we are pleased by the success of certain
diplomatic démarches, we nevertheless feel that it is time
for the Security Council to take the necessary steps to lift
this embargo once and for all.
As regards Guinea-Bissau, my country welcomes the
settlement that was achieved within the framework of the
Abuja and Lomé Agreements, and we support the
transitional Government. In particular, we support the
implementation of commitments entered into at the Geneva
round table and aimed at organizing pluralistic elections and
at the reconstruction of the country.
Furthermore, while expressing our profound concern
about the persistence of conflict in Somalia, we hope that
our Somali brothers will engage in constructive dialogue
and in a spirit of responsibility and patriotism so that a
peaceful settlement can be reached and Somalia will again
be united and will regain its national sovereignty in an
atmosphere of stability and concord.
My country also welcomes the Peace Agreement
reached between the legitimate Government of Sierra
Leone and the Revolutionary United Front, and fervently
calls for stability and reconciliation in that country, which
suffered tremendously during eight years of devastating
war.
My country also notes with satisfaction the gradual
return of peace to the Republic of the Congo and urges
our Congolese brothers to continue their negotiations,
with a view to bringing about a peaceful settlement of
their dispute so that that fraternal country can once again
live in peace and harmony.
As regards the Democratic Republic of the Congo,
we welcome the diplomatic efforts of the fraternal
countries of the region, in particular South Africa and
Zambia, as well as the important role played by the leader
of the Libyan revolution, Colonel Muammar Al-Qadhafi,
in containing the crisis. In this regard, we welcome the
signing of the Lusaka Agreement.
As to Angola, my country expresses its profound
regret at the resumption of fighting between the
Government forces and the UNITA movement. In this
regard, we reaffirm our wholehearted support for Security
Council resolutions 864 (1993), 1127 (1997) and 1173
(1998) and urge UNITA to respect the obligations it
entered into under the Lusaka Protocol to restore peace
and security.
On the conflict between Ethiopia and Eritrea, we
urge the two parties to respect the ceasefire and to try to
find a peaceful settlement, on the basis of the plan of the
Organization of African Unity. In this context, we place
great hope in the good-offices mission of Mr. Abdelaziz
Bouteflika, current Chairman of the OAU, to bring about
a peaceful and equitable settlement of the conflict.
On Kosovo, my country notes with satisfaction the
progress achieved in putting an end to the violence,
restoring confidence and reconstructing what was
destroyed over the long period of war.
The United Nations was created in order to achieve
objectives shared by all humanity: the maintenance of
20


peace, security and stability throughout the world. The letter
and the spirit of the Charter of our Organization provide for
a just balance between the rights and obligations of all and
aim at achieving these common interests of the international
community. Therefore, today, as we are about to enter the
third millennium, we are duty-bound to devote our efforts
to honouring the commitments laid down in the Charter and
to work together to build a new world order based on
justice and directed towards preserving international peace
and security.

